PER CURIAM.
The order denying the defendant’s Rule 3.800(a) motion to correct an illegal sentence is reversed and remanded for the attachment of portions of the record to support the denial. The defendant alleged a prima facie claim that he was improperly placed on drug offender probation. The trial court denied the motion on the merits but failed to attach portions of the record to support the denial order. Portions of the record supporting the denial of a Rule 3.800(a) motion must be attached to the denial order if a prima facie case is made. See Wright v. State, 830 So.2d 263 (Fla. 5th DCA 2002); Bunch v. State, 622 So.2d 525 (Fla. 5th DCA 1993).
REVERSED and REMANDED.
SAWAYA, C.J., PALMER and TORPY, J., concur.